MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                     May 12 2015, 10:37 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                       Gregory F. Zoeller
Keating & LaPlante, LLP                                  Attorney General of Indiana
Evansville, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

Larry A. Jones,                                          May 12, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A04-1410-CR-481
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court; the Honorable Leslie
                                                         C. Shively, Judge;
State of Indiana,                                        82D01-1105-FA-543
Appellee-Plaintiff.




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A04-1410-CR-481 | May 12, 2015      Page 1 of 5
[1]   Larry A. Jones appeals his conviction of Class B felony unlawful possession of

      a handgun by a serious violent felon.1


[2]   We affirm.


                                     Facts and Procedural History
[3]   On May 19, 2011, Shareka Bentley called the police to report Larry Jones, a

      convicted felon, possessed a handgun in her home. The next day, police

      obtained a search warrant to search her home and found a handgun concealed

      in a Crown Royal bag under the mattress of the bed Bentley and Jones shared.

      Jones was arrested, and, in a post-arrest interview, admitted he was a felon and

      he had been in possession of the handgun, though he claimed he just moved it

      around the house.


[4]   Based thereon, the State charged Jones with Class B felony unlawful possession

      of a firearm by a serious violent felon.2 Prior to trial, Jones dismissed two

      different attorneys, and then he elected to proceed pro se at his trial. At trial,

      Jones stipulated he was prohibited from possessing a firearm pursuant to Ind.

      Code § 35-47-4-5. The State presented for admission into evidence a videotape




      1
          Ind. Code § 35-47-4-5 (2006).
      2
       Based on separate evidence, the State also charged Jones with Class A felony dealing in cocaine. The two
      charges were bifurcated, and Jones was separately tried and convicted of Class A felony dealing in cocaine on
      September 27, 2013. We affirmed that conviction. Jones v. State, 82A04-1312-CR-627 (Ind. Ct. App. July 24,
      2014), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 82A04-1410-CR-481 | May 12, 2015               Page 2 of 5
      of Jones’ post-arrest interview. Jones objected, and the trial court overruled his

      objections. The jury found Jones guilty as charged.


                                     Discussion and Decision
[5]   We typically review allegations of error in the admission of evidence for an

      abuse of discretion, which occurs only when the trial court’s ruling is “clearly

      against the logic, facts, and circumstances presented.” Kindred v. State, 973

      N.E.2d 1245, 1252 (Ind. Ct. App. 2012), trans. denied. We consider only the

      evidence in favor of the trial court’s ruling, Sallee v. State, 777 N.E.2d 1204,

      1210 (Ind. Ct. App. 2002), trans. denied, and we will not reverse the decision to

      admit or exclude evidence if that decision is sustainable on any ground.

      Crawford v. State, 770 N.E.2d 775, 780 (Ind. 2002).


[6]   Jones argues the trial court abused its discretion when it admitted Jones’

      videotaped interview with police wherein he admitted he was “a felon in

      possession of a handgun.” (Tr. at 181.) On appeal, Jones argues some of the

      officer’s statements in the recording were inadmissible under Indiana Evidence

      Rule 704, which states in relevant part:

              (a) In General - Not Automatically Objectionable. Testimony in the
              form of an opinion or inference otherwise admissible is not
              objectionable just because it embraces the ultimate issue.
              (b) Exception. Witnesses may not testify to opinions concerning
              intent, guilt, or innocence in a criminal case; the truth or falsity of
              allegations; whether a witness testified truthfully; or legal conclusions.
      However, Jones objected on different grounds during trial, and thus his

      argument on appeal is waived. See White v. State, 772 N.E.2d 408, 411 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 82A04-1410-CR-481 | May 12, 2015   Page 3 of 5
      2002) (a party “may not object on one ground at trial and raise a different

      ground on appeal”).


[7]   Waiver notwithstanding, any error in the admission of the videotaped interview

      was harmless. “The improper admission of evidence is harmless error when the

      reviewing court is satisfied that the conviction is supported by substantial

      independent evidence of guilt so that there is no substantial likelihood that the

      challenged evidence contributed to the conviction.” Meadows v. State, 785

      N.E.2d 1112, 1121 (Ind. Ct. App. 2003), trans. denied. Bentley testified she saw

      Jones place the handgun under the mattress in the bedroom she shared with

      Jones; at trial, Jones stipulated he was prohibited from possessing a firearm

      pursuant to Ind. Code § 35-47-4-5; and Jones’ driver’s license and car keys were

      found in the vicinity of the handgun. Therefore, the State presented sufficient

      independent evidence of Jones’ guilt, and any error in the admission of the

      videotaped interview was harmless. See Bowens v. State, 24 N.E.3d 426, 429

      (Ind. Ct. App. 2014) (stipulation it was unlawful for defendant to possession

      firearm under Ind. Code § 35-47-4-5 sufficient to prove he was a serious violent

      felon and thus guilty of unlawful possession of a firearm by a serious violent

      felon); and see Mack v. State, 23 N.E.3d 742, 758 (Ind. Ct. App. 2014) (Mack

      guilty of possession of a firearm despite the fact he did not live in the house

      where the handgun was found because his personal effects were found in the

      same bedroom as the gun). Accordingly, we affirm Jones’ conviction of Class

      B felony unlawful possession of a handgun by a serious violent felon.


[8]   Affirmed.

      Court of Appeals of Indiana | Memorandum Decision 82A04-1410-CR-481 | May 12, 2015   Page 4 of 5
Robb, J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 82A04-1410-CR-481 | May 12, 2015   Page 5 of 5